Citation Nr: 1515299	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts entitlement to service connection for tinnitus based on an in-service injury.  Specifically, the Veteran contends his tinnitus was caused when a truck he was driving in Vietnam hit a land mine.  The Veteran described that after the explosion he could not hearing anything for after a few days, then ringing began, and continued since.  See e.g, August 2012 DRO hearing transcript.    

The Veteran's DD-214 stated his military specialty was a motor transport operator. The Veteran received an Award of the Army Commendation Medal for Heroism in December 1970.  The reason for the award was noted to be due to the Veteran's truck striking a land mine and that the Veteran was "stunned and dazed from the force of the explosion" but declined immediate evacuation for examination to supervise the recovery of his vehicle.  Given the factual background, the Veteran's assertions of having had exposure to significant noise are found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).

The Veteran has a current diagnosis of tinnitus.  See e.g., July 2010 VA examination.  

The Veteran's service treatment records do not show any report or diagnosis of tinnitus in-service.  There are both positive and negative medical nexus opinions of record.  The July 2010 VA examiner provided a negative nexus opinion and the Veteran's private physician provided a positive nexus opinion in a letter dated July 2012.  Given the subjective nature of tinnitus, the Veteran's lay statements regarding his in-service onset of his tinnitus are competent and credible to support his claim.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


